DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of the Claims
Claims 1 and 5-24 are pending in the application.  Claims 2-4 have been cancelled.
The amendment to claim 1, filed on 6/28/2022, has been entered. 


Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1 and 5-24 are rejected under 35 U.S.C. 102((a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kopacz et al. (US PGPUB 2005/0148260).

Regarding claims 1, 5-7 and 12-13,  Kopacz teaches a wipe comprising a non-woven composite material (a fibrous structure as claimed) including at least one non-woven inner layer ‘12’ and at least one non-woven outer layer (see Abstract and Fig. 9).  Kopacz teaches that the outer layer(s) may be made from gatherable layers such as a first gatherable or outer layer ‘24’ and a second gatherable layer or outer layer '28', which form highly textured outer layers (see [0029], [0051], [0055] and FIG. 9).  
In this regard, Kopacz teaches that a preferred fabric-like material (e.g. for gatherable layers '24' and '28') is a single layer relatively homogenous composite material layer, and that various other layer configurations could also be employed such as multilayer constructions of the same or different fibers in each layer and other types of more homogenous to more distinct single layer to multilayer constructions ([0058]).  Thus, the examiner notes that, in embodiments where Kopacz's gatherable outer layer '24' comprises a multilayer construction, the inner layer(s) of the multilayered gatherable outer layer '24' would correspond to one or more core components as claimed, and the outermost layer(s) of the multilayered gatherable outer layer '24' would correspond to at least one of the at least two components, selected from scrim components, as claimed (see FIG. 9).  In addition, the at least one non-woven inner layer ‘12’ and the second gatherable layer or outer layer '28' combined would correspond to at least one of the at least two components, selected from a combination of scrim components and scrubby components, as claimed (see FIG. 9).  Thus, the examiner notes that the at least two components would be in direct contact with at least one of the one or more core components, and at least one of the at least two components comprises a scrubby component that forms an exterior surface of the fibrous structure.

With regard to the claimed limitation “a core component comprising a coform fibrous structure comprising a plurality of pulp fibers and a plurality of filaments,” Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two or more different fibers or a mixture of fibers and particulates (a coform fibrous structure), e.g., meltblown or spunbond microfibers (filaments) formed by extruding a molten thermoplastic material (a thermoplastic polymer), and wood pulp fibers (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).  

With regard to the claimed limitation of a plurality of filaments, the examiner notes that Kopacz’s teaching of meltblown and spunbond microfibers would meet this limitation.
In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that meltblown fibers and spunbond fibers would include filaments as claimed, as Kopacz teaches that meltblown fibers are formed by extruding molten threads or filaments and spunbond fibers are formed by extruding thermoplastic material as filaments followed by drawing or other well-known spun-bond mechanisms ([0015]-[0016]).  


Regarding claims 8-11 and 14-24, Kopacz teaches that the gatherable outer layers ‘24’ (the inner layer(s) of which correspond to one or more core components as claimed, and the outer layer(s) of which correspond to at least one of the at least two components, selected from scrim components, as claimed) and/or gatherable outer layers '28' may have a textured surface which may be as three-dimensional cloth-like tufts projecting from the layer’s surface randomly or in a pattern (scrubby components, scrubby elements and scrubby fibrous elements as claimed, in a single layer or multilayer construction ([0058]-[0059] and [0063]).  As noted above, Kopacz teaches that one or both of the gatherable layers ‘24’ and ‘28’ can be a composite material made of a mixture of two or more different fibers or a mixture of fibers and particulates, e.g., meltblown or spunbond microfibers (scrim fibrous elements comprising scrubby fibrous elements as claimed) and wood pulp fibers (see [0055]-[0058]; also [0015]-[0018]).  Kopacz teaches that “microfibers” means small diameter fibers having an average diameter not greater than about 100 microns, for example, having an average diameter of from about 0.5 microns to about 50 microns, or more particularly, microfibers may have an average diameter of from about 4 microns to about 40 microns (see [0018]).   


Response to Arguments

Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 

Applicant contends that Kopacz fails to teach each and every element of Claim 1, the independent claim, as amended, because Kopacz fails to teach, at a minimum, a fibrous structure comprising one or more core components in direct contact with at least two components, wherein the at least two components are selected from the group consisting of: scrim components; scrubby components; and combinations thereof.

Regarding this contention, the examiner notes that, in embodiments where Kopacz's gatherable outer layer '24' comprises a multilayer construction, the inner layer(s) of the multilayered gatherable outer layer '24' would correspond to one or more core components as claimed, and the outermost layer(s) of the multilayered gatherable outer layer '24' would correspond to at least one of the at least two components, selected from scrim components, as claimed (see FIG. 9 and [0058]).  In addition, the at least one non-woven inner layer ‘12’ and the second gatherable layer or outer layer '28,' combined, would correspond to at least one of the at least two components, selected from a combination of scrim components and scrubby components, as claimed (see FIG. 9).  Thus, the examiner notes that the at least two components would be in direct contact with at least one of the one or more core components as claimed.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789    

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789